DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
 
Status of the Claims
Claims 1-18 of US application 16/839,884 filed 4/3/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 2/9/22. Claims 1-3, 9-12, and 18 were amended. Claims 7 and 16 were canceled. Claims 1-6, 8-15 and 17-18 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 6/29/22. Claims 1, 9-10 and 18 were amended. Claims 8 and 17 were canceled. Claims 1-6, 9-15 and 18 are presently pending and presented for examination.

Response to Arguments
Claim objections: applicant’s amendments to claim 10 have resolved the minor informalities objected to in the final rejection. The claim objections are therefore withdrawn.
Claim rejections – 35 USC 103: Applicant’s arguments with respect to claims 1 and 10, and their dependents, have been considered but are moot because they refer to newly amended portions of the claim language. The previous grounds of rejection is withdrawn. However, a new grounds of rejection is made in view of Guo et al. (US 20190163989 A1) in further view of Mishina et al. (US 20200066160 A1), hereinafter referred to as Guo and Mishina, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 9 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a learning device” configured to classify situations in claim 1
“an input device” configured to input data in claim 1 and extract drivable areas in claims 1 and 9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a learning device”: applicant discloses that the processes of the method or algorithm described in relation to the forms of the present disclosure may be implemented directly by hardware executed by the processor 1100, a software module, or a combination thereof (See at least [0109] in applicant’s specification). This includes the method of Fig. 10 disclosed in [0103]-[0105] of applicant’s specification, wherein step 1001 involve the learning. This is adequate structure to perform the recited functions.
“an input device”: applicant discloses that the input device 20 may include a light detection and ranging (LiDAR) sensor 211, a camera 212, a radio detecting and ranging (Radar) sensor 213 (See at least [0066] in applicant’s specification). This is adequate structure to perform the recited functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). However, as the specification discloses adequate structure to perform the claimed functions, these additional actions on applicant’s part are not required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 9-15 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, applicant recites, “extract drivable areas corresponding to a distribution of a static object, a construction section and an accident section as first group data; 
extract a drivable area corresponding to a road structure as second group data; and 
extract, as third group data, an overlapping area between drivable areas of the first and second group data” (emphasis added).
However, in context, it is unclear exactly which drivable areas share a common area. Applicant could be reciting that the drivable areas corresponding to the distribution of the static object, the construction section, the accident section, and the road structure all share the overlapping area. Alternatively, applicant could be reciting that at least one of the drivable areas corresponding to the distribution of the static object, the construction section, and the accident section overlaps with the drivable area corresponding to the road structure. Examiner suggests that applicant amend the claim to clarify which of these two situations applicant is claiming.
Until such an amendment is made, claim 1 is rendered indefinite and rejected under 35 USC 112(b). Furthermore, claims 2-6 and 9 depend from claim 1 and do not resolve the indefiniteness of claim 1, so they are also rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that either of the above interpretations may be applied.

Regarding claim 10, applicant recites, “extracting drivable areas corresponding to a distribution of a static object, a construction section and an accident section as first group data, 
extracting a drivable area corresponding to a road structure as second group data, and 
extracting, as third group data, an overlapping area between drivable areas extracted by the first and second group data” (emphasis added).
However, in context, it is unclear exactly which drivable areas share a common area. Applicant could be reciting that the drivable areas corresponding to the distribution of the static object, the construction section, the accident section, and the road structure all share the overlapping area. Alternatively, applicant could be reciting that at least one of the drivable areas corresponding to the distribution of the static object, the construction section, and the accident section overlaps with the drivable area corresponding to the road structure. Examiner suggests that applicant amend the claim to clarify which of these two situations applicant is claiming.
Until such an amendment is made, claim 10 is rendered indefinite and rejected under 35 USC 112(b). Furthermore, claims 11-15 and 18 depend from claim 1 and do not resolve the indefiniteness of claim 1, so they are also rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that either of the above interpretations may be applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. (US 20210053570 A1) in view of Marden et al. (US 20190135290 A1) in further view of Guo et al. (US 20190163989 A1) in further view of Mishina et al. (US 20200066160 A1), hereinafter referred to as Akella, Marden, Guo and Mishina, respectively.
Regarding claim 1, Akella discloses An apparatus for determining a lane change strategy of an autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses a method for determining a lane change strategy of a vehicle [See at least Akella, 0101-0109]), the apparatus comprising: 
a learning device configured to classify situation information for one or more situations into one or more groups of a plurality of groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]) and learn a lane change strategy for each situation of the one or more situations corresponding to respective groups of the plurality of groups when an autonomous vehicle changes lanes (See at least Fig. 7 in Akella: Akella discloses that at operation 704 of example process 700, the process 700 can include generating an indication of a success or a failure of a lane change as ground truth data, including whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) (i.e., the motion profile used and/or the motion profile associated with a highest yield score) [See at least Akella, 0112]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to generate a yield score based at least in part on the sensor data and the ground truth data to adjust weights and/or parameters of the machine-learning model an improve future lane change attempts [See at least Akella, 0113]); 
a controller configured to periodically determine a lane change strategy suitable for a current situation based on the learned lane change strategy for each situation of the one or more situations, wherein the autonomous vehicle is configured to change lanes based on the determined lane change strategy (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]. Akella further discloses that if the yield score is not met or exceeded, then the lane change may be canceled [See at least Akella, 0109]); and
an input device configured to input data of situation information at a present time point to a corresponding group among the plurality of groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to adjust weights and/or parameters of the machine-learning model and improve future lane change attempts [See at least Akella, 0113]. It will be appreciated that determining which object is present in the sensor data and providing that data to the model may be regarded as grouping the data into a group associated with that object),
wherein the input device is configured to:
extract drivable areas corresponding to a distribution of a static object as first group data (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces); and 
extracting a drivable area corresponding to a road structure as second group data (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces).
However, Akella does not explicitly teach the apparatus wherein the lane change strategy for each situation of the one or more situations includes: a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change, and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change.
However, Marden does teach an autonomous lane change system for a vehicle wherein the strategies involving not completing the lane change maneuver include: a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change (Marden teaches that, as part of a lane change strategy, when the autonomous vehicle has not begun moving to the target lane, the autonomous vehicle can abort the initiated lane change by remaining in the current lane [See at least Marden, 0018]), and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change (Marden teaches that, as part of another lane change strategy, when the autonomous vehicle has already begun crossing into the target lane, the autonomous vehicle can abort the lane change by completely returning to the original lane [See at least Marden, 0018]). Both Akella and Marden teach methods for cancelling a lane change maneuver by an autonomous vehicle. However, only Marden explicitly teaches where cancellation of a lane change maneuver may occur both after and before the vehicle has entered the target lane.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change cancellation system of Akella to also be able to cancel lane change maneuvers both before and after the autonomous vehicle has crossed into the target lane, as in Marden. Doing so improves safety by reducing the likelihood of collision with obstacles in both scenarios.
However, Akella does not explicitly teach the apparatus wherein the input device is configured to: 
extract drivable areas corresponding to a distribution of a static object and a construction section as first group data; 
extract a drivable area corresponding to a road structure as second group data; and 
extract, as third group data, an overlapping area between drivable areas of the first and second group data, and 
wherein the learning device configured to learn the lane change strategy for each situation by using the overlapping area of the third group data.
However, Guo does teach a lane detection method wherein the input device is configured to: 
extract drivable areas corresponding to a distribution of a static object (See at least Fig. 6 in Guo: Guo teaches that a system and method 1000 for using multimodal sensor data for lane detection comprises receiving image data from an image generating device mounted on a vehicle (processing block 1010) [See at least Guo, 0064]. Guo further teaches that the image data includes a plurality of piecewise lines representing the lane markings [See at least Guo, 0054]) and a construction section (Guo further teaches that the method can learn to detect lane markings even through construction zones [See at least Guo, 0021]) as first group data (It will be appreciated that applicant’s first group data corresponds to the image data containing the lane markers taught in at least [Guo, 0054 and 0064]); 
extract a drivable area corresponding to a road structure as second group data (See at least Fig. 6 in Guo: Guo teaches that the method 1000 comprises receiving point cloud data from a distance and intensity measuring device mounted on the vehicle (processing block 1020) [See at least Guo, 0064]. Guo teaches that this data comprises lane marking LIDAR points with a sufficient intensity [See at least Guo, 0054]. These lidar points may be regarded as applicant’s second group data); and 
extract, as third group data, an overlapping area between drivable areas of the first and second group data (See at least Fig. 6 in Guo: Guo teaches fusing image data indicating locations of lane markers and point cloud data indicating 3D coordinates of a road to produce a set of lane marking points in three-dimensional (3D) space that correlate to the image data and the point cloud data (processing block 1030) and generate a lane marking map from the set of lane marking points (processing block 1040) [See at least Guo, 0064]), and 
wherein the learning device configured to learn the lane control strategy (in the context of Akella, a lane control strategy is a lane change strategy) for each situation by using the overlapping area of the third group data (Guo discloses that the multimodal lane detection module 200 of the example embodiment can produce a lane marking map that can be used to distinguish particular lane or roadway boundary markings, so that once the lane markings in the input images and point cloud data are identified, particular inferences can be determined from the presence and location of the lane markings and appropriate vehicle control actions can be initiated [See at least Guo, 0063]). Both Akella and Guo teach methods of performing vehicle controls based on detection of a lane. However, only Guo explicitly teaches where the detection of the lane is performed based on detecting lane markers using both lidar and an image sensor and fusing the two types of data to learn the location of lane markers to perform vehicle controls, including in construction zones.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change assist method of Akella to also detect lane markers by fusing lidar and image data and to perform vehicle controls (i.e., staying in or leaving a lane) based off of the learned locations of these markers, as in Guo. It further would have been obvious for this method to also be applicable even in construction sections, as in Guo. Anyone of ordinary skill in the art will appreciate that sensor fusion improves the accuracy of lane detection, which improves safety for users of the vehicle by allowing the vehicle to more accurately stay in one lane or enter another lane.
However, Akella does not explicitly teach the apparatus wherein the first group data further includes drivable areas corresponding to an accident section.
However, Mishina does teach a method wherein data acquired by a vehicle may include (See at least Fig. 12B in Mishina: Mishina teaches that several first vehicles driving on the road segment 1252 may generate a semantic description describing a car accident in lane 4 of the road segment 1252 [See at least Mishina, 0117]. Mishina further teaches that the semantic description is generated using road scene data [See at least Mishina, 0131] which is gathered by image sensors 106 [See at least Mishina, 0039-0040]). Both Mishina and Akella in view of Marden in further view of Guo teach methods for detecting lanes utilizing image data. However, only Mishina explicitly teaches where the lanes may be detected in a scenario where there is an accident present.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane detection method of Akella in view of Marden in further view of Guo to also be able to detect a lane from image data in a scenario where an accident is present in the lane, as in Mishina. Anyone of ordinary skill in the art will appreciate that this improves safety, as a scenario where an accident is present is one of many scenarios where lane detection is useful for improves vehicle operations, control, and navigation.

Regarding claim 2, Akella in view of Marden in further view of Guo in further view of Mishina teaches The apparatus of claim 1, further comprising: 
storage configured to store a plurality of lane change strategies for each situation of the one or more situations (See at least Fig. 7 in Akella: Akella discloses that, at operation 704, the ground truth data can indicate whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) [See at least Akella, 0112]. It will therefore be appreciated that for a given motion profile, a plurality of strategies taken by a plurality of vehicles may be stored).  

Regarding claim 3, Akella in view of Marden in further view of Guo in further view of Mishina teaches The apparatus of claim 2, wherein the plurality of lane change strategies are each matched with a score corresponding to a learning result by the learning device (See at least Fig. 7 in Akella: Akella discloses that at operation 706, the sensor data and ground truth data can be input into the machine-learning model to train the model and generate a yield score [See at least Akella, 0113]).

Regarding claim 4, Akella in view of Marden in further view of Guo in further view of Mishina teaches The apparatus of claim 3, wherein the controller is configured to determine, among the plurality of lane change strategies, a lane change strategy having a highest score corresponding to the current situation, as the lane change strategy of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, the vehicle may determine to cancel a lane change action based at least in part on determining that the yield score does not meet or exceed a yield score threshold or the vehicle may cause the lane change action to be completed based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. Akella further discloses that if a yield score that falls below the yield score threshold, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. It will therefore be appreciated that the strategy of completing the lane change is selected by the controller when the yield score is at a highest value for the given lane change situation).

Regarding claim 5, Akella in view of Marden in further view of Mishina in further view of Guo teaches The apparatus of claim 3, wherein the controller is 23Attorney Docket No. 15438-1253configured to adjust a score of each lane change strategy corresponding to the current situation based on a risk obtained in a lane change process of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]).

Regarding claim 6, Akella in view of Marden in further view of Guo in further view of Mishina teaches The apparatus of claim 5, wherein the risk includes a number of collision warnings (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. Also see at least Fig. 1 in Akella: Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. It will therefore be appreciated that the risk that causes the lane change attempt to be aborted may correspond to a collision warning).

Regarding claim 9, Akella discloses The apparatus of claim 1, wherein the input device is configured to: 
extract fourth group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes (See at least Fig. 1 in Akella: Akella discloses that The vehicle 102 can capture the sensor data 108 and determine that the object 104 is represented in the sensor data 108 and is traversing the environment 100 in the target lane 128. Based on the sensor data 108, the attribute component 116 can determine attribute data associated with the object 104 and/or the vehicle 102. As discussed above, the attribute data can include velocity data, acceleration data, and/or distance data associated with the object 104 and/or the vehicle 102, and/or any other parameter associated with the object 104 (e.g., lighting states, size, relative velocity, and the like) [See at least Akella, 0032]. Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]); and
extract, as fifth group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes (Akella discloses that object attribute data determined by the vehicle 102 based off of collected sensor data may include a traffic light status [See at least Akella, 0056]. Akella further discloses that the traffic light status may be utilized to calculate a yield score, which is in turn used by the vehicle to determine whether or not to perform a lane change maneuver [See at least Akella, 0056-0057 and 0109]).

Regarding claim 10, Akella discloses A method of determining a lane change strategy of an autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses a method for determining a lane change strategy of a vehicle [See at least Akella, 0101-0109]), the method comprising: 
classifying, by a learning device, situation information for one or more situations into one or more groups of a plurality of situation groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]); 
learning, by the learning device, a lane change strategy for each situation of the plurality of situation groups when an autonomous vehicle changes lanes (See at least Fig. 7 in Akella: Akella discloses that at operation 704 of example process 700, the process 700 can include generating an indication of a success or a failure of a lane change as ground truth data, including whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) (i.e., the motion profile used and/or the motion profile associated with a highest yield score) [See at least Akella, 0112]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to generate a yield score based at least in part on the sensor data and the ground truth data  to adjust weights and/or parameters of the machine-learning model an improve future lane change attempts [See at least Akella, 0113]); 
periodically determining, by a controller, a lane change strategy suitable for a current situation based on the learned lane change strategy by the learning device (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]),
wherein the lane change strategy for each situation for the plurality of situation groups include: a strategy for changing lanes normally (See at least Fig. 6 in Akella: Akella discloses that, at operation 616 of example process 600, the process 600 can include controlling, based at least in part on the yield score, the vehicle to complete the lane change action based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. This completion of the lane change may be regarded as “changing lanes normally”. Akella further discloses that if a yield score that falls below the yield score threshold, it can cause an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, so that consequently the vehicle can determine to cancel the lane change action [See at least Akella, 0109]);
changing lanes, by the autonomous vehicle, based on the determined lane change strategy (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]. Akella further discloses that if the yield score is not met or exceeded, then the lane change may be canceled [See at least Akella, 0109]);
inputting, by an input device, data of situation information at a present time point to a corresponding group among the plurality of groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to adjust weights and/or parameters of the machine-learning model and improve future lane change attempts [See at least Akella, 0113]. It will be appreciated that determining which object is present in the sensor data and providing that data to the model may be regarded as grouping the data into a group associated with that object),
wherein the inputting the data to each situation group of the plurality of situation groups includes:
extracting drivable areas corresponding to a distribution of a static object as first group data (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces); and 
extracting a drivable area corresponding to a road structure as second group data (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces).
	However, Akella does not explicitly teach the method wherein the lane change strategy for each situation for the plurality of situation groups include: a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change, and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change.
However, Marden does teach an autonomous lane change system for a vehicle wherein the strategies involving not completing the lane change maneuver include: a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during a lane change (Marden teaches that, as part of a lane change strategy, when the autonomous vehicle has not begun moving to the target lane, the autonomous vehicle can abort the initiated lane change by remaining in the current lane [See at least Marden, 0018]), and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change (Marden teaches that, as part of another lane change strategy, when the autonomous vehicle has already begun crossing into the target lane, the autonomous vehicle can abort the lane change by completely returning to the original lane [See at least Marden, 0018]). Both Akella and Marden teach methods for cancelling a lane change maneuver by an autonomous vehicle. However, only Marden explicitly teaches where cancellation of a lane change maneuver may occur both after and before the vehicle has entered the target lane.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change cancellation system of Akella to also be able to cancel lane change maneuvers both before and after the autonomous vehicle has crossed into the target lane, as in Marden. Doing so improves safety by reducing the likelihood of collision with obstacles in both scenarios.
However, Akella does not explicitly teach the method wherein inputting the data to each situation group of the plurality of situation groups includes: 
extracting drivable areas corresponding to a distribution of a static object and a construction section as first group data,
extracting a drivable area corresponding to a road structure as second group data, and 
extracting, as third group data, an overlapping area between drivable areas extracted by the first and second group data; and 
learning, by the learning device, the lane change strategy for each situation by using the overlapping area of the third group data.
However, Guo does teach a lane detection method wherein inputting the data to each situation group of the plurality of situation groups includes: 
extracting drivable areas corresponding to a distribution of a static object (See at least Fig. 6 in Guo: Guo teaches that a system and method 1000 for using multimodal sensor data for lane detection comprises receiving image data from an image generating device mounted on a vehicle (processing block 1010) [See at least Guo, 0064]. Guo further teaches that the image data includes a plurality of piecewise lines representing the lane markings [See at least Guo, 0054]) and a construction section (Guo further teaches that the method can learn to detect lane markings even through construction zones [See at least Guo, 0021]) as first group data (It will be appreciated that applicant’s first group data corresponds to the image data containing the lane markers taught in at least [Guo, 0054 and 0064]),
extracting a drivable area corresponding to a road structure as second group data (See at least Fig. 6 in Guo: Guo teaches that the method 1000 comprises receiving point cloud data from a distance and intensity measuring device mounted on the vehicle (processing block 1020) [See at least Guo, 0064]. Guo teaches that this data comprises lane marking LIDAR points with a sufficient intensity [See at least Guo, 0054]. These lidar points may be regarded as applicant’s second group data), and 
extracting, as third group data, an overlapping area between drivable areas extracted by the first and second group data (See at least Fig. 6 in Guo: Guo teaches fusing image data indicating locations of lane markers and point cloud data indicating 3D coordinates of a road to produce a set of lane marking points in three-dimensional (3D) space that correlate to the image data and the point cloud data (processing block 1030) and generate a lane marking map from the set of lane marking points (processing block 1040) [See at least Guo, 0064]); and 
learning, by the learning device, the lane control strategy (in the context of Akella, a lane control strategy is a lane change strategy) for each situation by using the overlapping area of the third group data (Guo discloses that the multimodal lane detection module 200 of the example embodiment can produce a lane marking map that can be used to distinguish particular lane or roadway boundary markings, so that once the lane markings in the input images and point cloud data are identified, particular inferences can be determined from the presence and location of the lane markings and appropriate vehicle control actions can be initiated [See at least Guo, 0063]). Both Akella and Guo teach methods of performing vehicle controls based on detection of a lane. However, only Guo explicitly teaches where the detection of the lane is performed based on detecting lane markers using both lidar and an image sensor and fusing the two types of data to learn the location of lane markers to perform vehicle controls, including in construction zones.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change assist method of Akella to also detect lane markers by fusing lidar and image data and to perform vehicle controls (i.e., staying in or leaving a lane) based off of the learned locations of these markers, as in Guo. It further would have been obvious for this method to also be applicable even in construction sections, as in Guo. Anyone of ordinary skill in the art will appreciate that sensor fusion improves the accuracy of lane detection, which improves safety for users of the vehicle by allowing the vehicle to more accurately stay in one lane or enter another lane.
However, Akella does not explicitly teach the apparatus wherein the first group data further includes drivable areas corresponding to an accident section.
However, Mishina does teach a method wherein data acquired by a vehicle may include (See at least Fig. 12B in Mishina: Mishina teaches that several first vehicles driving on the road segment 1252 may generate a semantic description describing a car accident in lane 4 of the road segment 1252 [See at least Mishina, 0117]. Mishina further teaches that the semantic description is generated using road scene data [See at least Mishina, 0131] which is gathered by image sensors 106 [See at least Mishina, 0039-0040]). Both Mishina and Akella in view of Marden in further view of Guo teach methods for detecting lanes utilizing image data. However, only Mishina explicitly teaches where the lanes may be detected in a scenario where there is an accident present.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane detection method of Akella in view of Marden in further view of Guo to also be able to detect a lane from image data in a scenario where an accident is present in the lane, as in Mishina. Anyone of ordinary skill in the art will appreciate that this improves safety, as a scenario where an accident is present is one of many scenarios where lane detection is useful for improves vehicle operations, control, and navigation.

Regarding claim 11, Akella in view of Marden in further view of Guo in further view of Mishina teaches The method of claim 10, further comprising: 
storing, by a storage, a plurality of lane change strategies for each situation of the one or more situations (See at least Fig. 7 in Akella: Akella discloses that, at operation 704, the ground truth data can indicate whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) [See at least Akella, 0112]. It will therefore be appreciated that for a given motion profile, a plurality of strategies taken by a plurality of vehicles may be stored).

Regarding claim 12, Akella in view of Marden in further view of Guo in further view of Mishina teaches The method of claim 11, wherein the plurality of lane change strategies are each matched with a score corresponding to a learning result by the learning device (See at least Fig. 7 in Akella: Akella discloses that at operation 706, the sensor data and ground truth data can be input into the machine-learning model to train the model and generate a yield score [See at least Akella, 0113]).

Regarding claim 13, Akella in view of Marden in further view of Guo in further view of Mishina teaches The method of claim 12, wherein periodically determining the 25Attorney Docket No. 15438-1253lane change strategy includes: 
determining, among the plurality of lane change strategies, a lane change strategy having a highest score corresponding to the current situation, as the lane change strategy of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, the vehicle may determine to cancel a lane change action based at least in part on determining that the yield score does not meet or exceed a yield score threshold or the vehicle may cause the lane change action to be completed based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. Akella further discloses that if a yield score that falls below the yield score threshold, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. It will therefore be appreciated that the strategy of completing the lane change is selected by the controller when the yield score is at a highest value for the given lane change situation).

Regarding claim 14, Akella in view of Marden in further view of Guo in further view of Mishina teaches The method of claim 12, further comprising: 
adjusting, by the controller, a score of each lane change strategy corresponding to the current situation based on a risk obtained in a lane change process of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]).

Regarding claim 15, Akella in view of Marden in further view of Guo in further view of Mishina teaches The method of claim 14, wherein the risk includes a number of collision warnings (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. Also see at least Fig. 1 in Akella: Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. It will therefore be appreciated that the risk that causes the lane change attempt to be aborted may correspond to a collision warning).  

Regarding claim 18, Akella in view of Marden in further view of Guo in further view of Mishina teaches The method of claim 10, wherein inputting the data to each situation group of the plurality of situation groups further includes:  26Attorney Docket No. 15438-1253 
extracting fourth group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes (See at least Fig. 1 in Akella: Akella discloses that The vehicle 102 can capture the sensor data 108 and determine that the object 104 is represented in the sensor data 108 and is traversing the environment 100 in the target lane 128. Based on the sensor data 108, the attribute component 116 can determine attribute data associated with the object 104 and/or the vehicle 102. As discussed above, the attribute data can include velocity data, acceleration data, and/or distance data associated with the object 104 and/or the vehicle 102, and/or any other parameter associated with the object 104 (e.g., lighting states, size, relative velocity, and the like) [See at least Akella, 0032]. Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case a yield score (i.e., likelihood of the object yielding) is low and the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. Akella further discloses that when the yield score is not low, the lane change can be completed [See at least Akella, 0109]); and
extracting, as fifth group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes (Akella discloses that object attribute data determined by the vehicle 102 based off of collected sensor data may include a traffic light status [See at least Akella, 0056]. Akella further discloses that the traffic light status may be utilized to calculate a yield score, which is in turn used by the vehicle to determine whether or not to perform a lane change maneuver [See at least Akella, 0056-0057 and 0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668     
                                                                                                                                                                                                   /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668